        CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 1 of 21




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 KEVIN PONE,                                        Case No. 19‐CV‐2149 (NEB/LIB)

                     Plaintiff,

 v.                                              ORDER ON MOTION TO DISMISS AND
                                                  MOTION FOR JUDGMENT ON THE
 MESSERLI & KRAMER P.A.                and                 PLEADINGS
 CAPITAL ONE BANK USA, N.A.,

                     Defendants.



      Plaintiff Kevin Pone had an account with Capital One Bank USA, N.A. (“Capital

One”) that Capital One later determined to be the result of identity theft. After

Defendants Capital One and Messerli & Kramer P.A. (“Messerli”) attempted to collect on

the account, Pone sued them for violations of state and federal law. Capital One and

Messerli each seek dismissal of the claims asserted against them. For the reasons that

follow, the Court grants in part and denies in part Capital One’s motion to dismiss and

grants Messerli’s motion for judgment on the pleadings.

                                   BACKGROUND

      The Court draws the following background from the operative complaint,

accepting as true all factual allegations in the complaint and drawing all reasonable

inferences in favor of Pone. See Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848

(8th Cir. 2014) (explaining standard that applies to a motion under Rule 12(b)(6) of the

                                             1
        CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 2 of 21




Federal Rules of Civil Procedure); Ashley Cty., Ark. v. Pfizer, Inc., 552 F.3d 659, 665 (8th

Cir. 2009) (applying the same standard to a Rule 12(c) motion).

       In 2011, someone unknown to Pone opened two credit card accounts with Capital

One in his name (the “Accounts”). (See ECF No. 47 (“Am. Compl.”) ¶¶ 8, 13.) Pone was

thus the victim of identity theft. Debts incurred in connection with the Accounts were put

into collection. In 2012, Capital One hired Messerli, a law firm specializing in consumer

debt collection, to collect on the Accounts. (Id. ¶¶ 11, 17.) On August 22, 2013, Defendants

obtained a $6,923.68 default judgment against Pone in Minnesota state court in

connection with the debt owed on one of the Accounts. (Id. ¶ 26.) Public records vendors

notified the national credit reporting agencies—that is, Trans Union, Experian, and

Equifax (together, the “CRAs”)—of the existence of the default judgment against Pone.

(Id. ¶ 27.) The CRAs began listing information about the August 2013 default judgment

against Pone on his credit reports. (Id.) At the same time, Capital One also reported the

Accounts tradelines to the CRAs as charged‐off debts (Id. ¶ 28), which negatively

impacted Pone’s credit profile and credit score. (Id.) Messerli closed its administrative

files concerning the Accounts in March 2015. (Id. ¶ 31.)

       Then in 2016, Capital One wrote to Pone, informing him that it had determined

Account x9399 was fraudulent and that it had instructed the CRAs to delete the Account

from Pone’s credit file. (Am. Compl. ¶ 33, Ex. 3.) Indeed, in July 2016 Capital One sent

instructions to the CRAs to remove references to both Accounts from Pone’s credit



                                             2
         CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 3 of 21




history. (Am. Compl. ¶¶ 34–35.) It also requested that Messerli vacate the August 2013

default judgment against Pone as early as 2016. (Id. ¶ 32.) Messerli did not do so. (Id.)

       It was not until May 2019 that Messerli sought to vacate the August 2013 judgment

against Pone. (Id. ¶ 42.) In its motion to vacate filed in Minnesota state court, Messerli

requested that “the matter [be] dismissed without prejudice” because Pone was

“experiencing a hardship”—not because the account was fraudulent. (Am. Compl. ¶¶

42–43, Ex. 5.) The Minnesota state court vacated the judgment without prejudice. (Am.

Compl. ¶ 46.)

       Meanwhile, the CRAs had not fulfilled Capital One’s 2016 request to remove

references to the Accounts, so in 2019, Capital One made the request again. (Id. ¶ 38.) In

2017 and 2019, Capital One also pulled Pone’s credit report several times, even though it

knew by July 2016 that the Accounts were the result of identity theft. (Id. ¶¶ 33, 48.) Pone

alleges that the default judgment and the charged‐off debts reported to the CRAs caused

serious harm to Pone’s credit profile and credit score, and that he suffered distress and

was denied credit. (Id. ¶¶ 57, 58, 61.)

       Pone’s Amended Complaint asserts claims for alleged FCRA violations and

common law credit defamation against Capital One and claims for common law invasion

of privacy and negligence against both Capital One and Messerli. (Am. Compl. ¶¶ 63–

84.) The arguments for dismissal are now before the Court.




                                             3
         CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 4 of 21




                                         ANALYSIS

   I.      Capital One’s Motion to Dismiss and Messerli’s Motion for Judgment
           on the Pleadings

        To survive a Rule 12(b)(6) motion, “a complaint must contain sufficient factual

allegations to state a claim for relief that is plausible on its face.” Smithrud v. City of St.

Paul, 746 F.3d 391, 397 (8th Cir. 2014) (citation and quotation marks omitted). To assess

the sufficiency of the complaint, courts accept as true all factual allegations and draw all

reasonable inferences in favor of the non‐moving party. See Topchian, 760 F.3d at 848. A

Rule 12(c) motion for judgment on the pleadings is generally assessed under the same

standards as a Rule 12(b)(6) motion. See In re Pre‐Filled Propane Tank Antitrust Litig., 893

F.3d 1047, 1056 (8th Cir 2018).

   A.      The Sufficiency of The FCRA Allegations

        Capital One contends that Count One of the Amended Complaint—which alleges

that Capital One violated the FCRA—must be dismissed because it contains insufficient

factual allegations to state a plausible claim for relief. Under Rule 8(a)(2), “[a] pleading

that states a claim for relief must contain . . . a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). To satisfy Rule 8, a

complaint must plead facts sufficient to “raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2008). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556


                                              4
            CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 5 of 21




U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. Courts therefore disregard legal

conclusions couched as factual allegations to assess the sufficiency of the pleadings. See

id.

      1.      Does the Amended Complaint adequately plead that Capital One lacked a permissible
              purpose to obtain Pone’s credit report?

           Capital One argues that Count One must be dismissed because the Amended

Complaint fails to plead that Capital One obtained Pone’s credit report for an

impermissible purpose. The Court disagrees. Section 1681b(a) of the FCRA provides an

exclusive list of permissible purposes for which a CRA may supply consumer reports. See

Breese v. TRIADvantage Credit Servs., Inc., 393 F. Supp. 2d 819, 821 (D. Minn. 2005); see also

15 U.S.C. § 1681b(a). To succeed on an FCRA claim, a plaintiff must therefore establish

that the defendant lacked a permissible purpose for obtaining her consumer reports. See

Breese, 393 F. Supp. 2d at 821.

           The Amended Complaint pleads a cogent theory of impermissible purpose. It

asserts that by July 2016, Capital One was aware that the Accounts were the result of

identity theft. (Am. Compl. ¶¶ 33, 48.) But after it sent letters to Pone explaining the fraud,

Capital One still obtained Pone’s credit report on multiple occasions. (Id. ¶ 48.)

           A permissible purpose for Capital One to obtain Pone’s credit report would most

likely relate to a credit transaction or application for credit involving Pone, employment

purposes, a business transaction initiated by Pone, or Capital One’s extension of a firm


                                                5
        CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 6 of 21




offer of credit to Pone. See 15 U.S.C. § 1681b(a), (c). At the time Capital One made these

inquiries, none of these applied. (See id. ¶ 50.) In the context of the relationship between

Pone and Capital One, it is unlikely other permissible purposes (for example,

determining Pone’s “eligibility for a license or other benefit granted by a governmental

instrumentality required by law to consider an applicant’s financial responsibility or

status”) would apply. Id. § 1681b(a)(3)(D).The Court finds these factual allegations, when

construed in the light most favorable to Pone, sufficient to nudge the likelihood that

Capital One had no permissible purpose to obtain Pone’s credit reports across the line

from conceivable to plausible. See Twombly, 550 U.S. at 570.

       The Court is not persuaded by Capital One’s cited authority. In the vast majority

of cases cited by Capital One, the defendants appear to be debt collectors. See, e.g., Pyle v.

First Nat’l Collection Bureau, No. 1:12‐CV‐00288‐AW, 2012 WL 1413970, at *3 (E.D. Cal.

Apr. 23, 2012) (“Based on [d]efendantʹs name, [d]efendant appears to be a collection

agency.”); Davis v. Schwab, No. 4:12‐CV‐740‐A, 2013 WL 704332, at *3 (N.D. Tex. Feb. 26,

2013) (noting complaint alleged that defendants told the plaintiff they “were reviewing

an alleged medical debt owed by plaintiff”). As even Capital One’s cited authority

acknowledges, “[c]ourts have been especially skeptical of claims brought against debt

collection agencies, given that debt collection agencies typically request credit reports for

the permissible purpose of seeking the information in connection with the consumerʹs

debt.” Thomas v. Fin. Recovery Servs., No. EDCV 12‐1339 PSG OPX, 2013 WL 387968, at *4



                                              6
         CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 7 of 21




(C.D. Cal. Jan. 31, 2013). Capital One is not a debt collection agency, and the Court has no

reason to suppose that it acted with the permissible purpose of using the information to

help collect a debt. See 15 U.S.C. § 1681b(a)(3)(A).

       Unsurprisingly, several of the cases Capital One cites concluded that the

complaints at issue failed to adequately allege that the defendants had no permissible

purpose because on the face of the complaint it was plain that the defendants sought

credit reports in connection with their debt collection activities. See, e.g., Davis, 2013 WL

704332, at *3 (“[P]laintiff also alleges within his cause of action that defendantsʹ counsel

had responded to a letter written by plaintiff and explained that defendants had a

permissible purpose for obtaining the consumer credit report because defendants were

reviewing an alleged medical debt owed by plaintiff.”); Jacques v. Solomon & Solomon P.C.,

886 F. Supp. 2d 429, 435 (D. Del. 2012) (“the complaint affirmatively alleges that [the

defendant] contacted [p]laintiff in an effort to collect a debt”). Others presume, absent

specific allegations to the contrary, that debt collectors acted with a permissible purpose.

See, e.g., Betz v. Jefferson Capital Sys, LLC, 68 F. Supp. 3d 130, 134 (D.D.C. 2014) (“Plaintiffʹs

complaint fails to allege facts supporting a reasonable inference that defendant obtained

his credit report for any purpose other than to collect on a delinquent account.”); Makreas

v. The Moore Law Grp., A.P.C., No. C‐11‐2406 MMC, 2011 WL 3047634, at *2 (N.D. Cal. July

25, 2011) (finding plaintiff’s conclusory allegation that the defendant lacked a permissible




                                                7
        CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 8 of 21




purpose to obtain his report insufficient “particularly given” the allegation that the

defendant was engaged in debt collection).

       At oral argument, Capital One suggested that it is reasonable to infer from the

Amended Complaint that Capital One obtained Pone’s credit report for the legitimate

business purpose of ascertaining whether the CRAs had responded to its deletion

requests. See 15 U.S.C. § 1681b(a)(3)(F). Assuming without deciding that doing so would

be a permissible purpose under section 1681b, the Court cannot draw this inference. The

Amended Complaint pleads that Capital One obtained Pone’s credit report three times

in August 2017, more than a year after Capital One instructed the CRAs to delete all

reference to Account x9399—and more than a year before it acted to vacate the default

judgment entered against Pone. This timing does not make it reasonable to infer that,

when Capital One obtained Pone’s credit report, it was following up on the deletion

requests it sent to the CRAs. Capital One has also argued that Pone has “failed to account

for the most likely and plausible reason for Capital One’s inquiries—i.e., that they were

made in connection with an extension of a preapproved credit offer.” (ECF No. 63 at 5.)

But the Amended Complaint pleads that Pone did not learn that Capital One had

obtained his credit report after 2016 until July 31, 2019, and “the implication is that [he]

never received a firm offer of credit from Capital One.” Nayab v. Capital One Bank (USA),

N.A., 942 F.3d 480, 497 (9th Cir. 2019). To the extent Capital One believes it can prove

otherwise, it has the option to adduce admissible evidence and file a motion for summary



                                             8
         CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 9 of 21




judgment. In sum, the Amended Complaint adequately pleads that Capital One lacked a

permissible purpose to obtain Pone’s credit report.

   2.      Does the Amended Complaint adequately plead that Capital One willfully violated the
           FCRA?

        In the alternative, Capital One argues that the Amended Complaint fails to allege

that Capital One willfully violated the FCRA because it does not plead specific facts as to

Capital One’s mental state when Capital One accessed Pone’s credit report. The Court

disagrees. “Willfulness under the FCRA includes both knowing and reckless violations

of the statute.” Beseke v. Equifax Info. Servs. LLC, 420 F. Supp. 3d 885, 892 (D. Minn. 2019)

(citing Safeco Ins. Co. v. Burr, 551 U.S. 47, 56–57 (2007)). “Reckless conduct entails an

unjustifiably high risk of harm that is known or so obvious that it should be known.” Id.

(cleaned up). And so “a willful violation requires that a party’s reading of the FCRA is . .

. objectively unreasonable.” Id.

        The factual allegations in the Amended Complaint, construed in the light most

favorable to Pone, are sufficient to plead that Capital One willfully violated the FCRA.

As noted above, the facts as alleged in the Amended Complaint set forth a narrative in

which Capital One obtained Pone’s credit reports on multiple occasions when it knew or

should have known that it did not have an ongoing business relationship with Pone.

Courts have found similar factual allegations sufficient to plead a “willful” mental state.

See, e.g., Gagnon v. JPMorgan Chase Bank, N.A., 563 B.R. 835, 854 (N.D. Ill. 2017) (finding

allegations as to defendant’s willfulness sufficient where complaint alleged that


                                              9
        CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 10 of 21




defendant “knew at the time it accessed the report that the debt was not collectible

because it had been discharged in bankruptcy, but nonetheless invaded Plaintiffʹs privacy

by illegally accessing his credit file”); Adler v. DirecTV, LLC, No. CV 18‐1665‐DMG (PJWx),

2018 WL 6981838, at *5 (C.D. Cal. Oct. 24, 2018) (noting no reasonable reading of the

statute would suggest a permissible purpose “where the consumer and the company

have no previous or ongoing relationship, the consumer has not initiated a business

transaction or applied for credit with the company, the consumer [has no employment

relationship] with the company, and the consumer did not authorize the furnishing of his

credit report”). In short, the Amended Complaint adequately alleges that Capital One

knew or should have known that it did not have a permissible purpose to obtain Pone’s

report after 2016 and therefore willfully violated the FCRA when it did so.

       Even if the Court agreed that the Amended Complaint does not sufficiently plead

that Capital One willfully violated the FCRA, this would not mandate dismissal of Count

One. The FCRA imposes civil liability for both willful and negligent violations. See

Saumweber, 2015 WL 2381131, at *3; see also 15 U.S.C. §§ 1681n; 1681o. Capital One does

not appear to contest that the Amended Complaint adequately alleges that it acted

negligently. Rather, it seems to believe that because Pone seeks statutory and punitive

damages, he is only seeking to recover for willful violations of the FCRA. (See ECF No.

49 at 9 n.3.) But Count One pleads not only that “Capital One’s conduct . . . [was] willful”

but also that, “[a]lternatively, Defendant Capital One’s violations were negligent.” (Am.



                                            10
         CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 11 of 21




Compl. ¶ 66–67.) And it cites to both 15 U.S.C. § 1681n and 15 U.S.C. § 1681o. (Am. Compl.

¶¶ 66–68.) Thus, even if Capital One were correct that the Amended Complaint fails to

plead its willfulness, Pone would be barred from recovering under 15 U.S.C. § 1681n but

not 15 U.S.C. § 1681o.

   B.      Rooker‐Feldman Doctrine

        Capital One contends that under the Rooker‐Feldman doctrine, this Court lacks

jurisdiction to address Pone’s state law claims since they seek to challenge the validity

and enforceability of a state court judgment. The Court disagrees and finds it appropriate

to exercise supplemental jurisdiction over Pone’s state law claims. The Rooker‐Feldman

doctrine applies to “cases brought by state‐court losers complaining of injuries caused by

state‐court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” MSK EyEs Ltd. v. Wells

Fargo Bank, Nat. Assʹn, 546 F.3d 533, 539 (8th Cir. 2008) (quoting Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005)). It does not apply to cases that seek to hold

defendants liable for alleged wrongful conduct in obtaining and enforcing state court

decisions. See id.

        This case does not seek to challenge the validity and enforceability of a state court

judgment. The default judgment entered against Pone was vacated in 2019, so nothing

remains of that judgment for Pone to challenge. Nor is Pone contesting the validity of the

2019 order vacating that default judgment. Rather, Pone complains of the defendants’



                                             11
         CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 12 of 21




conduct in obtaining and enforcing those orders. He asserts that the defendants waited

too long to vacate the 2013 default judgment and that they falsely represented to the state

court that Pone might still owe Capital One when they obtained an order vacating that

default judgment “without prejudice.” In sum, Pone’s claims “are independent and not

barred by Rooker‐Feldman because they allege unlawful conduct only in seeking and

executing” state court orders. MSK EyEs Ltd., 546 F.3d at 539 (cleaned up).

   C.      Preemption of State Law Claims Asserted Against Capital One

        Capital One also contends that the FCRA preempts Pone’s state law claims. Capital

One is partially correct: FCRA preempts some, but not all, of the state law claims. The

preemption provisions at issue are 15 U.S.C. § 1681h(e) and § 1681t(b)(1)(F), which

expressly preempt certain state law claims brought against entities that furnish

information to CRAs.

        Section 1681h(e) provides that, “[e]xcept as provided in sections 1681n and 1681o

of this title, no consumer may bring any action or proceeding in the nature of defamation,

invasion of privacy, or negligence with respect to the reporting of information

against . . . any person who furnishes information to a consumer reporting agency . . .

except as to false information furnished with malice or willful intent to injure such

consumer.” 15 U.S.C. § 1681h(e). Section 1681t(b)(1)(F) states that “[n]o requirement or

prohibition may be imposed under the laws of any State with respect to any subject

matter regulated under . . . section 1681s‐2 of this title, relating to information contained



                                             12
        CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 13 of 21




in consumer reports.” 15 U.S.C. § 1681t(b)(1)(F). Thus, section 1681h(e) purports to

preempt some state law claims unless the credit reporting agency acted with malice or

willful intent to injure the consumer, whereas section 1681t(b)(1)(F) sweeps more broadly,

and appears to preempt state law claims even if the credit reporting agency acts

maliciously or willfully.

       Courts have struggled to understand the interplay between these express

preemption provisions, adopting various approaches to resolve the perceived conflict.

See, e.g., Malm v. Household Bank (SB), N.A., No. Civ. 03‐4340ADMAJB, 2004 WL 1559370,

at *6 (D. Minn. July 7, 2004) (adopting the so‐called “temporal approach”); James v. MRC

Receivables Corp., No. CV 16‐0448, 2018 WL 3213147, at *8 (W.D. La. June 28, 2018)

(adopting the so‐called “statutory approach”). The Eighth Circuit has yet to speak on the

issue. However, the Seventh, Second, and Sixth Circuits have concluded that the FCRA’s

preemption provisions are not in conflict: “[s]ection 1681h(e) preempts some state claims

that could arise out of reports to credit agencies; § 1681t(b)(1)(F) preempts more of these

claims.” Purcell v. Bank of America, 659 F.3d 622, 625 (7th Cir. 2011); see also Macpherson v.

JPMorgan Chase Bank, N.A., 665 F.3d 45, 47 (2d Cir. 2011) (concluding “the operative

language in § 1681h(e) provides only that the provision does not preempt a certain

narrow class of state law claims; it does not prevent the later‐enacted § 1681t(b)(1)(F) from

accomplishing a more broadly‐sweeping preemption”); Scott v. First S. Natʹl Bank, 936

F.3d 509, 521 (6th Cir. 2019) (finding persuasive the reasoning in Purcell and Macpherson



                                             13
        CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 14 of 21




to conclude that the provisions are not in conflict). This Court joins other district courts

that have been persuaded by the reasoning of these three Circuits. See, e.g., Hyde v.

Franklin Am. Mortg. Co., No. 4:18‐CV‐04113‐KES, 2020 WL 1703858, at *10 (D.S.D. Apr. 8,

2020) (noting the Eighth Circuit would likely follow the Seventh and Second Circuits);

Bridges v. J.C. Penney Corp., Inc., No. 8:13CV157, 2014 WL 12576320, at *5 (D. Neb. Apr. 21,

2014) (same); see also, e.g., Groettum v. Kohl’s Dep’t Stores, Inc., No. 19‐cv‐2505 (ECT/DTS),

2020 WL 788945, at *3 (D. Minn. Feb. 18, 2020) (finding persuasive the reasoning of the

Seventh, Second, and Sixth Circuits). The Court therefore addresses separately Capital

One’s arguments as to preemption under each provision.

   1.      Does 15 U.S.C. § 1681h(e) preempt the state law claims asserted against Capital One?

        Capital One contends that Pone’s state law claims are preempted because the

Amended Complaint does not plead malice or willful intent within the meaning of

section 1681h(e). Section 1681h(e) preempts a consumer’s claims for defamation, invasion

of privacy, or negligence against a furnisher “with respect to the furnishing of

information” to the CRAs unless the consumer can show that the furnisher acted “with

malice or willful intent to injure.” 15 U.S.C. § 1681h(e). “Malice or willful intent to injure”

requires that a statement be made “with knowledge that it was false or with reckless

disregard of whether it was false or not.” Thornton v. Equifax, Inc., 619 F.2d 700, 705 (8th

Cir. 1980) (quoting Sullivan, 376 U.S. at 705). The Amended Complaint meets this




                                              14
         CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 15 of 21




standard of pleading malice or willful intent. Thus, Pone’s state law claims are not

preempted by section 1681h(e).

   2.      Does 15 U.S.C. § 1681t(b)(1)(F) preempt the state law claims asserted against Capital
           One?

        Capital One also argues that section 1681t(b)(1)(F) preempts all state law claims

asserted against Capital One. This provision preempts some, but not all, of these claims.

Section 1681t(b)(1)(F) preempts claims that concern a defendant’s responsibilities as a

furnisher under the FCRA. See Galper v. JP Morgan Chase Bank, N.A., 802 F.3d 437, 446 (2d

Cir. 2015). But it does not preempt state law claims if they “do not also concern [the]

defendant’s legal responsibilities as a furnisher of information under the FCRA.” Galper,

802 F.3d at 446. Thus, to the extent that Pone’s common law claims seek to hold Capital

One liable for “erroneous or otherwise improper furnishing of information” to the CRAs,

they are preempted. Galper, 802 F.3d at 449. But to the extent they seek to hold Capital

One liable for conduct unrelated to its obligations as a furnisher, they fall outside the

scope of preemption under section 1681t(b)(1)(F). See, e.g., id. (concluding claims were not

preempted to the extent they sought to hold defendant liable based on acts “distinct from

any erroneous or otherwise wrongful actions by [defendant] in furnishing information

to” the CRAs).

        Capital One does not appear to dispute that the scope of preemption under section

1681t(b)(1)(F) is limited to state law claims arising from a defendant’s responsibilities as

a data furnisher. It instead argues that all of Pone’s state law claims “hinge on the


                                              15
        CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 16 of 21




allegation that Capital One ‘mis‐reported’ and caused to be published inaccurate

information to the CRAs.” (ECF No. 63 at 12.) In other words, Capital One argues that

these claims arise out of its duties as a furnisher of information to the CRAs. Pone’s

common law credit defamation claim against Capital One appears to rest at least in part

on the allegations that Capital One reported to the CRAs that Pone was delinquent on

Account x9399 when it knew that both Accounts were the result of fraud. (See Am.

Compl. ¶¶ 36, 70.) And Pone suggests in his briefing that his common law negligence

claim is also based in part on these allegations. (ECF No. 60 at 16–17). Allegations that a

furnisher reported incorrect information to CRAs “concern” a furnisher’s responsibilities

under the FCRA. See, e.g., Munroe v. Nationstar Mortg. LLC, 207 F. Supp. 3d 232, 240

(E.D.N.Y. 2016) (holding section 1681t(b)(1)(F) preempted claims seeking to hold

defendant liable for intentionally providing CRAs with reports of “multiple erroneous,

fabricated amounts allegedly due and owing” (citation omitted)). Thus, these claims are

preempted.

       But it is also apparent that Pone’s common law invasion of privacy and negligence

claims seek to hold Capital One liable for waiting too long to vacate the 2013 default

judgment against Pone and doing so without, rather than with, prejudice. (See id. ¶¶ 73,

80). In so doing, the claims do not touch upon “any subject matter regulated under . . .

section 1681s‐2 . . . relating to the responsibilities of persons who furnish information to




                                            16
         CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 17 of 21




consumer reporting agencies.” 18 U.S.C. § 1681t(b)(1)(F). Thus, these claims are not

preempted.

   D.      Count 2: Common Law Credit Defamation Asserted Against Capital One

        Having determined that section 1681t(b)(1)(F) preempts Pone’s common law

credit defamation claim to the extent it seeks to hold Capital One liable for the statements

it made to the CRAs, the Court turns to Capital One’s arguments that the Amended

Complaint pleads no other actionable statements. Under Minnesota law, which applies

to Pone’s common law claims, “[t]o succeed on a defamation claim, a plaintiff must

establish that a false statement was communicated to someone other than the plaintiff

and harmed the plaintiffʹs reputation or lowered him in the ‘estimation of the

community.’” MSK EyEs Ltd. v. Wells Fargo Bank, No. 05‐999 (DSD/SRN), 2007 WL

1965549, at *7 (D. Minn. July 3, 2007), affʹd sub nom. 546 F.3d 533 (8th Cir. 2008) (quoting

Stuempges v. Park, Davis & Co., 297 N.W.2d 252, 255 (Minn. 1980)).

        Capital One argues that, to the extent Pone seeks to hold Capital One liable for any

statements made in connection with obtaining the 2013 default judgment and vacating

that judgment in 2019 without prejudice, such statements are not actionable because they

are privileged. The Court agrees. Under Minnesota law, judicial immunity extends to

witnesses as well as other participants in the judicial process; they are absolutely immune

from suit based on statements made in connection with a judicial proceeding. See Mahoney

& Hagberg v. Newgard, 712 N.W.2d 215, 219 (Minn. Ct. App. 2006), affʹd, 729 N.W.2d 302



                                             17
        CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 18 of 21




(Minn. 2007). Thus, any statements made by Capital One in connection with the state

court judgments are subject to absolute immunity. These are the only statements, other

than the ones made to the CRAs, that the Amended Complaint suggests may form the

basis of Pone’s credit defamation claim. (See Am. Compl. ¶ 70.) Because Pone’s credit

defamation statement is preempted to the extent it seeks to hold Capital One liable for

the statements it allegedly made to the CRAs and Capital One is immune from suit with

respect to statements made in connection with the state court judgments, Count Two of

the Amended Complaint should be dismissed.

   E.      Count 3: Common Law Invasion of Privacy Asserted Against Capital One &
           Messerli

        Both Capital One and Messerli argue that the Amended Complaint fails to state a

claim for common law invasion of privacy. The Court agrees. As Pone acknowledges,

Count Three asserts a claim for publication of private facts. (ECF No. 60 at 12–15.) This is

one of the kinds of invasion of privacy claims Minnesota courts recognize. See Lake v. Wal‐

Mart Stores, Inc., 582 N.W.2d 231, 236 (Minn. 1998). To succeed on a claim for publication

of private facts, a plaintiff must establish that the defendant “gives publicity to a matter

concerning the private life of another . . . if the matter publicized is of a kind that (a)

would be highly offensive to a reasonable person, and (b) is not of legitimate concern to

the public.” Id. at 233 (quoting Restatement (Second) of Torts § 652D). “[T]here are two

methods to satisfy the publicity element of an invasion‐of‐privacy claim: the first method

is by proving a single communication to the public, and the second method is by proving


                                            18
         CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 19 of 21




communication to individuals in such a large number that the information is deemed to

have been communicated to the public.” Yath v. Fairview Clinics, N.P., 767 N.W.2d 34, 42

(Minn. Ct. App. 2009).

        Pone’s common law invasion of privacy claim rests on the allegations that Capital

One and Messerli allowed the 2013 default judgment against Pone to stand for almost

three years after Capital One determined that the Accounts were fraudulent. (See, e.g.,

Am. Compl. ¶¶ 39, 51, 55, 77.) Pone’s claim is not based on the defendants obtaining the

judgment in the first place. Rather, Pone’s publication‐of‐private‐facts claim seeks to hold

the defendants liable for the consequences of the dissemination of the 2013 default

judgment. But the Amended Complaint alleges that public records vendors, not the

defendants, “harvested the default judgment information and communicated it to the

[CRAs] who in turn began to publish this highly derogatory and erroneous information

on Plaintiff’s credit reports to his current and prospective creditors.” (Am. Compl. ¶ 27.)

It does not plead that either Capital One or Messerli disseminated the 2013 default

judgment to anyone. Therefore, Count Three of the Amended Complaint should be

dismissed. See, e.g., C.L.D. v. Wal‐Mart Stores, Inc., 79 F. Supp. 2d 1080, 1084 (D. Minn.

1999) (concluding complaint failed to state a claim for publication of private facts where

it did not allege that the defendant disclosed the plaintiff’s private information “in the

media or in any form accessible to the population at large”).

   F.      Count 4: Common Law Negligence Asserted Against Capital One & Messerli



                                            19
        CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 20 of 21




       Both Capital One and Messerli contend that the Amended Complaint fails to state

a claim for negligence. Again, the Court agrees. “The essential elements of a negligence

claim are: (1) the existence of a duty of care; (2) a breach of that duty; (3) an injury was

sustained; and (4) breach of the duty was the proximate cause of the injury.” Lubbers v.

Anderson, 539 N.W.2d 398, 401 (Minn. 1995). Similar to Pone’s invasion of privacy claim,

Pone’s negligence claim rests on the allegations that the defendants let the 2013 default

judgment stand for almost three years after learning that the Accounts were fraudulent

and only vacated it without prejudice. (See Am. Compl. ¶¶ 80–81.) And once again, Pone

does not seek to hold defendants liable for obtaining the 2013 default judgment before

they realized that Pone was the victim of identity theft; rather, he contends that it was

negligent not to promptly vacate the default judgment with prejudice after determining

that the Accounts were the result of fraud.

       As a general matter, “[i]naction by a defendant . . . constitutes negligence only

when the defendant has a duty to act for the protection of others.” Domagala v. Rolland,

805 N.W.2d 14, 23 (Minn. 2011). There are two circumstances in which the law imposes

such a duty to act on a defendant: (1) “when there is a special relationship between a

plaintiff and a defendant and the harm to the plaintiff is foreseeable” and (2) when the

defendant engaged in “active misconduct working positive injury to others” that created

“a foreseeable risk of injury to a foreseeable plaintiff.” Doe 169 v. Brandon, 845 N.W.2d

174, 178 (Minn. 2014) (cleaned up). Neither are implicated here. First, Pone acknowledges



                                              20
        CASE 0:19-cv-02149-NEB-LIB Doc. 65 Filed 09/29/20 Page 21 of 21




that he did not have a special relationship with either Capital One or Messerli. Second,

the Amended Complaint does not allege that either Capital One or Messerli engaged in

active misconduct when they obtained the default judgment against Pone Instead, it

complains that they did nothing after learning that the Accounts were fraudulent rather

than promptly vacating the default judgment with prejudice. Such conduct is the sort of

“passive inaction” that is insufficient to invoke the second set of circumstances. See id

(quoting W. Page Keeton et al., Prosser and Keeton on the Law of Torts § 56 (5th ed.1984)).

Neither Capital One nor Messerli owed Pone a duty of care. Count Four of the Amended

Complaint will be dismissed.

                                     CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1.     Capital One’s motion to dismiss (ECF No. 48) is denied as to Count One

             and granted as to Counts Two, Three, and Four; and

      2.     Messerli’s motion for judgment on the pleadings (ECF No. 19) is granted.

      3.     Counts Two, Three, and Four of the Amended Complaint are hereby

             dismissed with prejudice.

Dated: September 29, 2020                        BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge



                                            21
